DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s reply received on Aug. 13, 2021 has been entered. Applicant's amendments/remarks have been fully considered. Claims 12-19 and 21 had been canceled.

Allowable Subject Matter
2.	Claims 1-11 and 20 are allowed.
3.	The following is an examiner's statement of reasons for allowance.
Claims 1-5, 8-11 and 20 are allowed because none of the cited reference discloses nor fairly suggests the claimed invention including “…a frame disposed at least partially around the vibrating portion; at least one holding arm disposed between the vibrating portion and the frame and including a first end connected to the base and a second end connected to the frame; and a plurality of holes disposed in the base of the vibrating portion, wherein the plurality of holes disposed in the base are all of the holes disposed in the base of the vibrating portion and are all disposed in respective regions between a respective pair of adjacent vibrating arms in the base, wherein each of the holes disposed in the base of the vibrating portion comprises a width extending in a direction orthogonal to a lengthwise direction in which the at least three vibrating arms extend does not overlap any of the at least three vibrating arms in the lengthwise direction.” as set forth in the claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/
Primary Examiner, Art Unit 2849